Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Gene Su on 17 December 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for a first host to perform packet flow monitoring in a software-defined networking (SDN) environment that includes the first host, a second host and one or more intermediate network devices connecting the first host and the second host, wherein the method comprises:
	receiving, by the first host, a request to monitor a packet flow including data packets between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host;
	triggering, by the first host, a data-plane telemetry process based on a predetermined event associated with the packet flow, comprising:
	monitoring the packet flow by comparing a performance metric associated with the packet flow with a performance threshold specified by the request; and
	detecting the predetermined event in response to determination that the performance metric does not satisfy the performance threshold, wherein the data-plane telemetry process collects information associated with the packet flow; and

	generating, by the first host, an encapsulated packet by encapsulating the egress packet with an outer header that is addressed from the first host to the second host; 
	configuring, by the first host, a telemetry instruction in the outer header to cause the one or more intermediate network devices to add, to the encapsulated packet, metadata associated with a network state experienced by the encapsulated packet; and
	sending, by the first host, the encapsulated packet with the telemetry instruction to the second host via the one or more intermediate network devices.
 
5. (Currently Amended) The method of claim 1, wherein receiving the request comprises:
	receiving, from a user device, the request in the form of a command that specifies five-tuple information associated with the packet flow and [[a]]the performance threshold.

6. (Cancelled herein) 

8. (Currently Amended) A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first host, cause the processor to perform packet flow monitoring in a software-defined networking (SDN) environment that includes the first host, a second host and one or more intermediate network devices connecting the first host and the second host, wherein the method comprises:
	receiving, by the first host, a request to monitor a packet flow including data packets between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host;
	triggering, by the first host, a data-plane telemetry process based on a predetermined event associated with the packet flow, comprising:
	monitoring the packet flow by comparing a performance metric associated with the packet flow with a performance threshold specified by the request; and
	detecting the predetermined event in response to determination that the performance metric does not satisfy the performance threshold, wherein the data-plane telemetry process collects information associated with the packet flow; and
	in response to the triggered telemetry process and detecting an egress packet associated with the packet flow,
, by the first host, an encapsulated packet by encapsulating the egress packet with an outer header that is addressed from the first host to the second host; 
	configuring, by the first host, a telemetry instruction in the outer header to cause the one or more intermediate network devices to add, to the encapsulated packet, metadata associated with a network state experienced by the encapsulated packet; and
	sending, by the first host, the encapsulated packet with the telemetry instruction to the second host via the one or more intermediate network devices.
 
12. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein receiving the request comprises:
	receiving, from a user device, the request in the form of a command that specifies five-tuple information associated with the packet flow and [[a]]the performance threshold.

13. (Cancelled) 

15. (Currently Amended) A first host configured to perform packet flow monitoring in a software-defined networking (SDN) environment that includes the first host, a second host and one or more intermediate network devices connecting the first host and the second host, wherein the first host comprises:
	a processor; and
	a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to 
	receive, by the first host, a request to monitor a packet flow including data packets between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host;
	trigger, by the first host, a data-plane telemetry process based on a predetermined event associated with the packet flow, comprising:
	monitoring the packet flow by comparing a performance metric associated with the packet flow with a performance threshold specified by the request; and
	detecting the predetermined event in response to determination that the performance metric does not satisfy the performance threshold, wherein the data-plane telemetry process collects information associated with the packet flow; and

	generate, by the first host, an encapsulated packet by encapsulating the egress packet with an outer header that is addressed from the first host to the second host; 
	configure, by the first host, a telemetry instruction in the outer header to cause the one or more intermediate network devices to add, to the encapsulated packet, metadata associated with a network state experienced by the encapsulated packet; and
	send, by the first host, the encapsulated packet with the telemetry instruction to the second host via the one or more intermediate network devices.

19. (Currently Amended) The first host of claim 15, wherein the instructions for receiving the request cause the processor to:
	receive, from a user device, the request in the form of a command that specifies five-tuple information associated with the packet flow and [[a]]the performance threshold.

20. (Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466